Exhibit 10.2.10
BELO CORP.
CHANGE IN CONTROL SEVERANCE PLAN
EFFECTIVE AS OF OCTOBER 1, 2007,
AS AMENDED JULY 24, 2008 AND MARCH 3, 2009

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
 
       
1. Purpose of the Plan
    1  
 
       
2. Definitions
    1  
 
       
3. Eligibility
    6  
 
       
4. Effect of a Change in Control on Long-Term Incentive Compensation Awards
    7  
 
       
5. Termination of Employment
    7  
 
       
6. Certain Additional Payments by the Company
    10  
 
       
7. Section 409A
    12  
 
       
8. No Mitigation or Offset; Enforcement of the Plan
    13  
 
       
9. Insurance and Indemnification
    14  
 
       
10. Withholding
    14  
 
       
11. Default in Payment
    14  
 
       
12. Term
    14  
 
       
13. Funding of Benefits
    15  
 
       
14. Amendment or Modification
    15  
 
       
15. Successors
    15  
 
       
16. Severability
    16  
 
       
17. Survival
    16  
 
       
18. Notices
    16  
 
       
19. Governing Law
    16  
 
       
20. Headings and References
    16  
 
       
21. Interpretation
    16  
 
       

 

 



--------------------------------------------------------------------------------



 



BELO CORP.
CHANGE IN CONTROL SEVERANCE PLAN
1. Purpose of the Plan. The Board of Directors (the “Board”) of Belo Corp. (the
“Company”) recognizes the importance to the Company and its shareholders of
ensuring that the Company and its subsidiaries have the continued dedication and
leadership of the Company’s management team, notwithstanding the possibility,
threat or occurrence of a Change in Control (as defined below). The Board
recognizes that the possibility of a Change in Control and the uncertainty it
may create among management may result in the departure or distraction of
management personnel to the detriment of the Company and its shareholders.
Therefore, the Board has decided to adopt this Change in Control Severance Plan
(the “Plan”) in order to encourage the retention of management and to reduce the
level of uncertainty and distraction that is likely to result from a Change in
Control or a potential Change in Control. The Plan is intended to qualify for
purposes of ERISA (as defined below) as an unfunded welfare plan maintained by
the Company for the purpose of providing benefits for a select group of
management or highly compensated employees exempt from the reporting and
disclosure requirements of ERISA.
2. Definitions. For purposes of the Plan, the following terms have the meanings
set forth below:
(a) “Affiliate” means, with respect to any specified Person, any other Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.
(b) “Annual Base Salary” means a Participant’s annual base salary at the rate in
effect on the Severance Protection Date or such higher rate as may be in effect
at any time after the Severance Protection Date.
(c) “Annual Bonus” means, except as otherwise expressly provided in
Section 5(b)(ii) and Section 5(b)(iii), the Participant’s annual incentive pay
opportunity at the level in effect on the Severance Protection Date or such
higher level as may be in effect at any time after the Severance Protection
Date.
(d) “Average Annual Bonus Award” means, as of a Participant’s Termination Date,
the Average Annual Bonus Award payable or actually paid to the Participant in
respect of the three fiscal years preceding such Participant’s Termination Date;
provided, however, that (i) if the Participant has not been employed by the
Company or a Subsidiary for a sufficient length of time to have been eligible
for payment of at least one such annual incentive award, “Average Annual Bonus
Award” will then mean the target payout under the then-current annual incentive
plan for the fiscal year in which such Participant’s Termination Date occurs,
(ii) for any fiscal year during which an annual incentive award that was paid or
is payable to the Participant was prorated because of less than a full fiscal
year of plan participation or employment, such award will be annualized and
(iii) if the Participant was not employed during any one or more of the three
fiscal years immediately preceding such Participant’s Termination Date or
otherwise was not eligible to receive an annual incentive award for such fiscal
year, the Average Annual Bonus Award will be determined on the basis of the
number of fiscal years during such period with respect to which the Participant
was eligible to receive such an award.

 

 



--------------------------------------------------------------------------------



 



(e) “Cause” means, with respect to any Participant, the occurrence of any one of
the following:
(i) the Participant is convicted of, or pleads guilty or nolo contendere to, a
felony involving moral turpitude or that involves misappropriation of the assets
of the Company or a Subsidiary;
(ii) the Participant commits one or more acts or omissions constituting
negligence, fraud or other misconduct that have a materially detrimental effect
on the Company or a Subsidiary; or
(iii) the Participant willfully commits a violation of any of the Company’s
material policies (including the Company’s code of business conduct and ethics,
as in effect from time to time) that is materially detrimental to the best
interests of the Company.
For purposes of this Section 2(e), no act or failure to act on the part of the
Participant will be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company. The
termination of employment of the Participant for Cause will not be effective
unless and until there has been delivered to the Participant a copy of a
resolution duly adopted by the Compensation Committee at a meeting called and
held for such purpose (after reasonable notice is provided to the Participant
and the Participant is given an opportunity, together with counsel, to be heard
before the Compensation Committee), finding that, in the good faith opinion of
the Compensation Committee, the Participant is guilty of the conduct described
in clause (i), (ii) or (iii) above and specifying the particulars of such
conduct in detail; provided, however, that if the Participant is the Chief
Executive Officer of the Company, the foregoing determination will be made by
the Board (excluding the Participant) before which the Participant will be
entitled to be heard with counsel.
(f) “Change in Control” means the occurrence of any of the following:
(i) individuals who, as of the Effective Date, were members of the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director after the
Effective Date whose election, or nomination for election, by the Company’s
shareholders was approved by a vote of at least a majority of the Incumbent
Directors will be considered as though such individual were an Incumbent
Director, other than any such individual whose assumption of office after the
Effective Date occurs as a result of an actual or threatened proxy contest with
respect to election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a “person” (as such term
is used in Section 13(d) of the Exchange Act) (each, a “Person”), other than the
Board;

 

2



--------------------------------------------------------------------------------



 



(ii) the consummation of (A) a merger, consolidation or similar form of
corporate transaction involving the Company (each of the events referred to in
this clause (A) being hereinafter referred to as a “Reorganization”) or (B) a
sale or other disposition of all or substantially all the assets of the Company
(a “Sale”), unless, immediately following such Reorganization or Sale, (1) all
or substantially all the individuals and entities who were the “beneficial
owners” (as such term is defined in Rule 13d-3 under the Exchange Act (or a
successor rule thereto)) of shares of the Company’s common stock or other
securities eligible to vote for the election of the Board outstanding
immediately prior to the consummation of such Reorganization or Sale (such
securities, the “Company Voting Securities”) beneficially own, directly or
indirectly, more than 60% of the combined voting power of the then outstanding
voting securities of the corporation or other entity resulting from such
Reorganization or Sale (including a corporation or other entity that, as a
result of such transaction, owns the Company or all or substantially all the
Company’s assets either directly or through one or more subsidiaries) (the
“Continuing Entity”) in substantially the same proportions as their ownership,
immediately prior to the consummation of such Reorganization or Sale, of the
outstanding Company Voting Securities (excluding any outstanding voting
securities of the Continuing Entity that such beneficial owners hold immediately
following the consummation of the Reorganization or Sale as a result of their
ownership prior to such consummation of voting securities of any corporation or
other entity involved in or forming part of such Reorganization or Sale other
than the Company or a Subsidiary), (2) no Person (excluding any employee benefit
plan (or related trust) sponsored or maintained by the Continuing Entity or any
corporation or other entity controlled by the Continuing Entity) beneficially
owns, directly or indirectly, 30% or more of the combined voting power of the
then outstanding voting securities of the Continuing Entity and (3) at least a
majority of the members of the board of directors or other governing body of the
Continuing Entity were Incumbent Directors at the time of the execution of the
definitive agreement providing for such Reorganization or Sale or, in the
absence of such an agreement, at the time at which approval of the Board was
obtained for such Reorganization or Sale;
(iii) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or
(iv) any Person, corporation or other entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 30% or more of
the combined voting power of the Company Voting Securities; provided, however,
that for purposes of this subparagraph (iv), the following acquisitions will not
constitute a Change in Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company or any Subsidiary, (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary, (D) any acquisition by an underwriter temporarily holding
such Company Voting Securities pursuant to an offering of such securities or
(E) any acquisition pursuant to a Reorganization or Sale that does not
constitute a Change in Control for purposes of Section 2(f)(ii).

 

3



--------------------------------------------------------------------------------



 



For purposes of applying the provisions of Section 2(f)(ii)(B)(2) and
Section 2(f)(iv) at any time on or after the Effective Date, neither Robert W.
Decherd nor any Person holding voting securities of the Continuing Entity or
Company Voting Securities, as applicable, over which Robert W. Decherd has sole
or shared voting power will be considered to be the beneficial owner of 30% or
more of such voting securities or Company Voting Securities.
(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.
(h) “Compensation Committee” means the Compensation Committee of the Board.
(i) “Disability” means the Participant’s absence for a period of 180 consecutive
business days as a result of incapacity due to a physical or mental condition,
illness or injury which is determined to be total and permanent by a physician
mutually acceptable to the Company and the Participant or the Participant’s
legal representative (such acceptance not to be unreasonably withheld) after
such physician has completed an examination of the Participant.
(j) “Effective Date” means October 1, 2007.
(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor statute thereto.
(l) “Excise Tax” means the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such tax.
(m) “Good Reason” means, with respect to any Participant and without the
Participant’s express written consent, the occurrence of any one or more of the
following at any time during the Severance Protection Period:
(i) the failure to elect or reelect or otherwise to maintain the Participant in
the office or the position, or a substantially equivalent or better office or
position, of or with the Company or a Subsidiary, which the Participant held
immediately prior to a Change in Control, or the removal of the Participant as a
member of the Board of Directors of the Company (or any successor to the
Company) if the Participant was a Director of the Company immediately prior to
the Change in Control;
(ii) (A) a significant adverse change in the nature or scope of the authorities,
powers, functions, responsibilities or duties attached to the position with the
Company and any Subsidiary which the Participant held immediately prior to the
Change in Control, (B) a reduction in the aggregate of the Participant’s Annual
Base Salary or Annual Bonus received from the Company and any Subsidiary, (C) a
reduction in the Participant’s long-term incentive compensation opportunity from
the level in effect on the Severance Protection Date or such higher level as may
be in effect at any time after the Severance Protection Date or (D) the
termination or denial of the Participant’s rights to retirement or welfare
benefits or a reduction in the scope or value of such benefits (other than any
such reduction that is generally applicable to all employees of the Company),
and such change, reduction or termination is not remedied by the Company within
ten business days after receipt by the Company of written notice from the
Participant of such change, reduction or termination, as the case may be;

 

4



--------------------------------------------------------------------------------



 



(iii) any change of the Participant’s principal place of employment to a
location more than 50 miles from the Participant’s principal place of employment
immediately prior to a Change in Control;
(iv) any failure of the Company to pay the Participant any compensation when due
(other than an inadvertent failure that is remedied within ten business days
after receipt of written notice from the Participant);
(v) the delivery by the Company or any Subsidiary of a written notice to the
Participant of the intent to terminate the Participant’s employment for any
reason, other than Cause or Disability, regardless of whether such termination
is intended to become effective during or after the Severance Protection Period;
or
(vi) any failure by the Company to comply with and satisfy Section 15.
The Participant’s right to terminate employment for Good Reason will not be
affected by the Participant’s incapacity due to physical or mental illness. A
termination of employment by the Participant for Good Reason for purposes of the
Plan will be effective only if the Participant gives the Company written notice
(“Notice of Termination for Good Reason”) of the termination setting forth in
reasonable detail the specific conduct of the Company that constitutes Good
Reason and the specific provisions of the Plan on which the Participant relied.
Unless the parties agree otherwise, a termination of employment by the
Participant for Good Reason will be effective on the 30th day following the date
when the Notice of Termination for Good Reason is given, unless the Company
elects to treat such termination as effective as of an earlier date; provided,
however, that so long as an event that constitutes Good Reason occurs during the
Severance Protection Period and the Participant delivers the Notice of
Termination for Good Reason at any time prior to the expiration of the Severance
Protection Period, the termination of the Participant’s employment will be
deemed to be a resignation for Good Reason during the Severance Protection
Period. If the Company disputes the existence of Good Reason, the Company will
have the burden of proof to establish that Good Reason does not exist. If the
Participant continues to provide services to the Company after one of the events
giving rise to Good Reason has occurred, the Participant will not be deemed to
have consented to such event or to have waived the Participant’s right to
terminate his or her employment at any time during the Severance Period for Good
Reason in connection with such event.
(n) “Payment” means any payment, benefit or distribution (or combination
thereof) by the Company, any of its Affiliates or any trust established by the
Company or its Affiliates, to or for the benefit of a Participant, whether paid,
payable, distributed, distributable or provided pursuant to the Plan or
otherwise, including any payment, benefit or other right that constitutes a
“parachute payment” within the meaning of Section 280G of the Code.
(o) “Person” has the meaning set forth in Section 2(f)(i).
(p) “Separation from Service” means a Participant’s separation from service
within the meaning of Section 409A of the Code.

 

5



--------------------------------------------------------------------------------



 



(q) “Severance Multiple” will mean, with respect to any Participant, the number
that corresponds to such Participant’s Tier (as set forth on Schedule A) as of
the Severance Protection Date.
(r) “Severance Protection Date” means the date on which a Change in Control
occurs during the Term, except as otherwise provided in Section 3(b).
(s) “Severance Protection Period” means, with respect to any Participant, the
period commencing on the Severance Protection Date and ending on the earlier of
(i) the second anniversary of the Severance Protection Date and (ii) the
Participant’s Termination Date. If a Participant’s Severance Protection Period
ends on the Participant’s Termination Date, the Severance Protection Period will
be deemed to include such Termination Date.
(t) “Subsidiary” means any entity in which the Company, directly or indirectly,
possesses 50% or more of the total combined voting power of all classes of its
stock.
(u) “Term” has the meaning set forth in Section 12.
(v) “Termination Date” means the date on which a Participant has a Separation
from Service.
(w) “Tier” has the meaning set forth in Section 3.
3. Eligibility.
(a) Employees in Certain Positions. Participants in the Plan (“Participants”)
are those employees of the Company and its Subsidiaries (other than an employee
who enters into an individual change in control severance agreement with the
Company) who are actively employed by the Company or a Subsidiary on or
following the Effective Date in a position set forth on Schedule A (each set of
positions set forth on Schedule A is referred to the Plan as a “Tier”) and who
are designated by the Compensation Committee as eligible to participate in the
Plan. Notwithstanding the foregoing, if an employee becomes a Participant prior
to the Severance Protection Date but is not actively employed by the Company or
a Subsidiary in a position set forth on Schedule A immediately prior to the
Severance Protection Date, or if an employee was not employed in a position set
forth on Schedule A prior to the Severance Protection Date but became employed
in such a position following such date as a result of hiring or promotion, such
employee will not be considered a Participant for any purpose under the Plan
unless otherwise determined by the Compensation Committee.
(b) Employment Rights. Participation in the Plan does not alter the status of a
Participant as an at-will employee, and nothing the Plan will reduce or
eliminate the right of the Company and its Subsidiaries to terminate a
Participant’s employment at any time for any reason or the right of a
Participant to resign at any time for any reason. However, any Separation from
Service of a Participant or removal of a Participant from his or her office or
position in the Company or any Subsidiary that follows the commencement of any
discussion with a Person that ultimately results in a Change in Control will be
deemed to be a Separation from Service or removal of the Participant following
the Severance Protection Date; provided that if the Separation from Service
precedes the Change in Control, then for purposes of determining the timing of
any payments to be made pursuant to Section 5(b), such payments will be measured
from the date of the Change in Control rather than from the date of the
Participant’s Separation from Service.

 

6



--------------------------------------------------------------------------------



 



4. Effect of a Change in Control on Long-Term Incentive Compensation Awards. In
the event of a Change in Control during the Term, notwithstanding any provision
to the contrary in any of the Company’s equity-based, equity-related or other
long-term incentive compensation plans, practices, policies and programs
(including the Company’s 1986 Long Term Incentive Plan, 1995 Executive
Compensation Plan, 2000 Executive Compensation Plan and 2004 Executive
Compensation Plan) each as amended or any award agreements thereunder, (i) all
outstanding stock options, stock appreciation rights and similar rights and
awards then held by each Participant that are unexercisable or otherwise
unvested will automatically become fully vested and immediately exercisable, as
the case may be, (ii) all outstanding equity-based, equity-related and other
long-term incentive awards then held by such Participant that are subject to
performance-based vesting criteria will automatically become fully vested and
earned at a deemed performance level equal to the greater of the target
performance level or the performance level determined by actual performance
through the date ending on the date of the Change in Control and (iii) all other
outstanding equity-based, equity-related and long-term incentive awards, to the
extent not covered by the foregoing clause (i) or (ii), then held by such
Participant that are unvested or subject to restrictions or forfeiture will
automatically become fully vested and all restrictions and forfeiture provisions
related thereto will lapse.
5. Termination of Employment.
(a) Termination by the Company for Cause; Voluntary Resignation by the
Participant without Good Reason. If, during the Severance Protection Period, a
Participant’s employment is terminated either by the Company or its Subsidiaries
for Cause or, except as otherwise provide in Section 5(c), by resignation of the
Participant without Good Reason, the Participant will not be entitled to any
compensation or benefits under the Plan other than any payments the Company is
at the time of such termination or resignation obligated to make pursuant to
Section 4 (the “Accrued Rights”).
(b) Termination During the Severance Protection Period by the Company without
Cause or by the Participant for Good Reason.
(i) Release of Claims. If during the Severance Protection Period a Participant’s
employment is terminated by the Company or any of its Subsidiaries other than
for Cause or Disability or by resignation of the Participant with Good Reason,
then, in addition to the Accrued Rights the Participant will be entitled to the
payments and benefits set forth in this Section 5(b), provided that the
Participant has executed and delivered to the Company a Separation Agreement and
Release substantially in the form attached to the Plan as Exhibit A and such
release has become effective and irrevocable in accordance with its terms no
later than the first day of the seventh month after the Participant’s
Termination Date. If the Participant fails to furnish such release, or if the
release furnished by the Participant has not become effective and irrevocable by
the first day of the seventh month after the Participant’s Termination Date, the
Participant will not be entitled to any payment or benefit under the Plan other
than the Accrued Rights.

 

7



--------------------------------------------------------------------------------



 



(ii) Severance Pay. The Company will pay the Participant an amount equal to the
Participant’s Severance Multiple times the sum of (A) the Participant’s Annual
Base Salary (determined without regard to any reduction giving rise to Good
Reason) and (B) the greater of the Participant’s Average Annual Bonus Award and
the Participant’s Annual Bonus at the target level of performance for the fiscal
year that includes the Termination Date in a lump-sum payment payable as soon as
practicable on or after the first day of the seventh month after the
Participant’s Termination Date but in no event later than 30 days after the
first day of such seventh month. The foregoing amounts will be reduced by the
value of any other cash severance payments relating to salary or bonus
continuation the Participant is otherwise eligible to receive upon termination
of employment under any severance plan, practice, policy or program of the
Company or any Subsidiary, unless such plan, policy or program expressly
provides that a cash severance or retention payment is in addition to the
payments and benefits under this Plan.
(iii) Annual Bonus. To the extent not paid under the Company’s annual bonus plan
then in effect, the Company will pay the Participant an amount equal to the
Participant’s Annual Bonus in effect as of the Participant’s Termination Date at
a deemed performance level equal to the greater of the target performance level
or the performance level determined by actual performance through the
Termination Date, without proration for less than a full performance period, in
a lump-sum payment payable as soon as practicable on or after the first day of
the seventh month after the Participant’s Termination Date but in no event later
than 30 days after the first day of such seventh month.
(iv) Retirement Plan Benefits. With respect to any employee pension plan (within
the meaning of Section 3(2) of ERISA) that is a defined contribution plan in
which the Participant was an active participant immediately prior to the
Participant’s Termination Date, the Company will determine the amount of Company
contributions the Participant would have been entitled to receive pursuant to
such plan if the Participant (A) had remained an active participant in such plan
during the number of years equal to the Participant’s Severance Multiple (such
period, the “Continuation Period”), and (B) had made pre-tax and after-tax
contributions at the highest rate permitted by the plan, based on the terms of
the plan in effect on the Termination Date. The Company will make a lump-sum
cash payment to the Participant in an amount equal to the amount of such Company
contributions as soon as practicable on or after the first day of the seventh
month after the Participant’s Termination Date but in no event later than
30 days after the first day of such seventh month.
(v) Welfare Benefits. In lieu of continued participation during the Continuation
Period (as defined in Section 5(b)(iv)) in the Company’s medical and dental
benefits, the Company will make a lump-sum cash payment to the Participant in an
amount equal to (A) the Company’s annual cost of providing such benefits to the
Participant and the Participant’s spouse and dependents based on the
Participant’s medical and dental benefit elections in effect immediately prior
to the Termination Date multiplied by (B) the number of years in the
Continuation Period. For purposes of this Section 5(b)(v), the Company’s annual
cost of providing medical or dental benefits will be equal to the COBRA cost of
such benefits on the Termination Date determined without regard to the two
percent administrative charge, less the rate of employee premiums for such
benefits charged to the Participant immediately prior the Termination Date. The
Company will make the lump sum payment provided for in this Section 5(b)(v) as
soon as practicable on or after the first day of the seventh month after the
Participant’s Termination Date but in no event later than 30 days after the
first day of such seventh month.

 

8



--------------------------------------------------------------------------------



 



(vi) Long-Term Incentive Compensation Awards. Notwithstanding any provision to
the contrary in any of the Company’s or any of its Subsidiary’s equity-based,
equity-related or other long-term incentive compensation plans, practices,
policies and programs or any award agreements thereunder, (A) all outstanding
stock options, stock appreciation rights and similar rights and awards then held
by the Executive that are unexercisable or otherwise unvested will automatically
become fully vested and immediately exercisable, and all stock options and stock
appreciation rights then held by the Executive (whether vested or unvested) will
remain exercisable until the earlier of the end of the maximum period of time
permissible without the imposition of the Section 409A Tax and their originally
scheduled expiration dates, (B) all outstanding equity-based, equity-related and
other long-term incentive awards then held by the Executive that are subject to
performance-based vesting criteria will automatically become fully vested and
earned at a deemed performance level equal to the greater of the target
performance level or the performance level determined by actual performance
through the Termination Date and (C) all other outstanding equity-based,
equity-related and long-term incentive awards, to the extent not covered by the
foregoing clauses (A) and (B), then held by the Executive that are unvested or
subject to restrictions or forfeiture will automatically become fully vested and
all restrictions and forfeiture provisions related thereto will lapse.
(vii) Outplacement Services. The Participant will be entitled to reimbursement
from the Company, upon such Participant’s presentation to the Company of a
written invoice from the applicable vendor requesting payment, for the cost of
profession management support offered by a reputable and experienced vendor
selected by the Participant, provided that (A) the cost of such services do not
exceed $25,000 and (B) such services are provided for a period not to exceed
18 months following the Participant’s Termination Date.
(c) Resignation During the Severance Protection Period. A Participant may
voluntarily terminate employment with the Company or any Subsidiary for any
reason or without reason during the 30-day period immediately following the
first anniversary of a Change in Control, the Participant will be entitled to
the payments and benefits set forth in Section 5(b) in the same manner and
subject to the same conditions as if the termination of employment was with Good
Reason.
(d) Death or Disability. In the event of the termination of a Participant’s
employment at any time as a result of death or Disability, neither the
Participant nor the Participant’s estate will be entitled to any payments or
benefits under the Plan, other than payments with respect to the Accrued Rights.
If, however, a Participant dies after his Termination Date but prior to
receiving payment of the amounts set forth in Section 5(b)(ii), (iii) and (iv),
such amounts will be paid to the Participant’s estate as soon as practicable but
in no event later than 30th day after the Participant’s death; provided that the
Participant had furnished the release described in Section 5(b)(i) prior to his
or her death and such release has become effective and irrevocable by the 30th
day after the Participant’s death. If the Participant failed to furnish such
release, or if the release furnished by the Participant has not become effective
and irrevocable by the 30th day after the Participant’s death, the Participant’s
estate will not be entitled to any payment or benefit under the Plan other than
the Accrued Rights.

 

9



--------------------------------------------------------------------------------



 



(e) Termination of Employment and Payment Provisions. For purposes of the Plan,
a Participant will not be considered to have a termination of employment unless
the termination of employment qualifies as a Separation from Service. The date
on which a Participant’s benefit under the Plan is paid will be determined at
the sole discretion of the Compensation Committee in accordance with the
applicable provisions of this Section 5, and the Participant will have no
discretion with respect to the date of such payment.
6. Certain Additional Payments by the Company.
(a) Gross-Up Payment. Notwithstanding anything in the Plan to the contrary and
except as set forth below, in the event it will be determined that any Payment
that is paid or payable to or for the benefit of a Participant during the Term
would be subject to the Excise Tax, such Participant will be entitled to receive
an additional payment (a “280G Gross-Up Payment”) in an amount such that, after
payment by such Participant of all taxes (and any interest or penalties imposed
with respect to such taxes), including any income and employment taxes (and any
interest and penalties imposed with respect thereto) and Excise Taxes imposed
upon the 280G Gross-Up Payment, such Participant retains an amount of the 280G
Gross-Up Payment equal to the Excise Tax imposed upon such Payments. The
Company’s obligation to make 280G Gross-Up Payments under this Section 6 will
not be conditioned upon a Participant’s termination of employment and will
survive and apply after such Participant’s termination of employment.
(b) Calculation of Gross-Up Payment. Subject to the provisions of Section 6(c),
all determinations required to be made under this Section 6, including whether
and when a 280G Gross-Up Payment is required, the amount of such 280G Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
will be made in accordance with the terms of this Section 6 by a nationally
recognized certified public accounting firm that will be selected by the
Participant in his or her sole discretion (the “Accounting Firm”). The
Accounting Firm will provide detailed supporting calculations both to the
Company and the Participant within 15 business days of the receipt of notice
from the Participant that there has been a Payment or such earlier time as is
requested by the Participant or the Company. For purposes of determining the
amount of any 280G Gross-Up Payment, each Participant will be deemed to pay
Federal income tax at the highest marginal rate applicable to individuals in the
calendar year in which any such 280G Gross-Up Payment is to be made and deemed
to pay state and local income taxes at the highest marginal rates applicable to
individuals in the state or locality of the Participant’s residence or place of
employment in the calendar year in which any such 280G Gross-Up Payment is to be
made, net of the maximum reduction in Federal income taxes that can be obtained
from deduction of state and local taxes, taking into account limitations
applicable to individuals

 

10



--------------------------------------------------------------------------------



 



subject to Federal income tax at the highest marginal rate. All fees and
expenses of the Accounting Firm will be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 6, will be paid by the
Company to the applicable Participant within five business days of the receipt
of the Accounting Firm’s determination. If the Accounting Firm determines that
no Excise Tax is payable by the Participant, it will so indicate to the
Participant in writing. Any determination by the Accounting Firm will be binding
upon the Company and the Participant. As a result of the uncertainty in the
application of the Excise Tax, it is possible that the amount of the 280G
Gross-Up Payment determined by the Accounting Firm to be due to a Participant,
consistent with the calculations required to be made hereunder, will be lower
than the amount actually due (an “Underpayment”). In the event the Company
exhausts its remedies pursuant to Section 6(c) and the Participant thereafter is
required to make a payment of any Excise Tax, the Accounting Firm will determine
the amount of the Underpayment that has occurred, and any such Underpayment will
be paid by the Company to such Participant within five business days of the
receipt of the Accounting Firm’s determination.
(c) Notice of Claims. A Participant will notify the Company in writing of any
written claim by the Internal Revenue Service that, if successful, would require
the payment by the Company of a 280G Gross-Up Payment. Such notification will be
given as soon as practicable, but no later than 30 days after the Participant is
informed in writing of such claim. Failure to give timely notice will not
prejudice any Participant’s right to 280G Gross-Up Payments and rights of
indemnity under this Section 6, unless, and solely to the extent that, the
Company has been prejudiced in a material respect by such failure. The
Participant will advise the Company of the nature of such claim and the date on
which such claim is requested to be paid. No Participant will pay such claim
prior to the expiration of the 30-day period following the date on which the
Participant gives such notice to the Company (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If the
Company notifies a Participant in writing prior to the expiration of such period
that the Company wishes to contest such claim, the Participant will (i) give the
Company any information reasonably requested by the Company relating to such
claim, (ii) take such action in connection with contesting such claim as the
Company will reasonably request in writing from time to time, including
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company, (iii) cooperate with the Company in good
faith in order effectively to contest such claim and (iv) permit the Company to
participate in any proceedings relating to such claim; provided, however, that
the Company will bear and pay directly all costs and expenses (including
additional income taxes, interest and penalties) incurred in connection with
such contest, and will indemnify and hold the Participant harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest or
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section 6(c),
the Company will control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either
direct the Participant to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and the Participant agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as the Company will
determine; provided, however, that (A) if the Company directs the Participant to
pay such claim and sue for a refund, the Company will advance the amount of such
payment to the Participant, on an interest-free basis, and will indemnify and
hold the Participant harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties) imposed with respect to such
advance or with respect to any imputed income in connection with such advance
and (B) if such contest results in any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Participant with
respect to which such contested amount is claimed to be due, such extension must
be limited solely to such contested amount. Furthermore, the Company’s control
of the contest will be limited to issues with respect to which the 280G Gross-Up
Payment would be payable hereunder, and each Participant will be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

 

11



--------------------------------------------------------------------------------



 



(d) Refunds. If, after the receipt by a Participant of an amount advanced by the
Company pursuant to Section 6(c), the Participant becomes entitled to receive
any refund with respect to such claim, the Participant will (subject to the
Company’s complying with the requirements of Section 6(c)) promptly pay to the
Company the amount of such refund received (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by a
Participant of an amount advanced by the Company pursuant to Section 6(c), a
determination is made that the Participant will not be entitled to any refund
with respect to such claim and the Company does not notify Participant in
writing of its intent to contest such denial of refund prior to the expiration
of the 30-day period after such determination, then such advance will be
forgiven and will not be required to be repaid and the amount of such advance
will offset, to the extent thereof, the amount of 280G Gross-Up Payment required
to be paid.
(e) Payment Deadline. Notwithstanding any other provision of this Section 6 to
the contrary, any Gross-Up Payment, Underpayment or other payment or
reimbursement made pursuant to this Section 6 will be paid or reimbursed no
later than December 31st of the year following the year in which the applicable
taxes are remitted or, in the case of reimbursement of expenses incurred due to
a tax audit or litigation to which there is no remittance of taxes, no later
than the end of the year following the year in which the audit is completed or
there is a final and nonappealable settlement or other resolution of the
litigation in accordance with Treasury Regulation Section 1.409A-3(i)(1)(v).
7. Section 409A.
(a) Compliance. It is the intention of the Company that the provisions of the
Plan comply with Section 409A of the Code, and all provisions of the Plan will
be construed and interpreted in a manner consistent with Section 409A of the
Code. From and after the Severance Protection Date, (i) the Company will
administer and operate the Plan and each Participant’s rights and benefits
hereunder in compliance with Section 409A of the Code and any rules, regulations
or other guidance promulgated thereunder as in effect from time to time and
(ii) in the event that the Company determines that any provision of the Plan
does not comply with Section 409A or any such rules, regulations or guidance and
that a Participant may become subject to additional tax, interest or penalties
under Section 409A of the Code (such tax, interest and penalties a “Section 409A
Tax”), the Company may amend or modify such provision solely to the extent
necessary to avoid the application of such Section 409A Tax, provided that such
amendment or modification will not reduce the economic value to the affected
Participant of such provision.

 

12



--------------------------------------------------------------------------------



 



(b) 409A Gross-Up Payment. (i) In the event that, notwithstanding the provisions
of Section 7(a), a Participant is subject to a Section 409A Tax with respect to
any such provision, the Participant will be entitled to receive an additional
payment from the Company (a “409A Gross-Up Payment”) in an amount such that,
after payment by the Participant of all taxes (and any interest or penalties
imposed with respect to such taxes), including any income and employment taxes
(and any interest and penalties imposed with respect thereto) and any
Section 409A Tax imposed upon the 409A Gross-Up Payment, the Participant retains
an amount of the 409A Gross-Up Payment equal to the Section 409A Tax imposed
with respect to such provision. The provisions of Sections 6(c) and 6(d) will
apply, to the same extent and in the same manner as if the Section 409A Tax were
an Excise Tax, to any claim by the Internal Revenue Service that, if successful,
would give rise to a 409A Gross-Up Payment by the Company; provided, however
that any 409A Gross-Up Payment will be paid or reimbursed no later than
December 31st of the year following the year in which the applicable taxes are
remitted or, in the case of reimbursement of expenses incurred due to a tax
audit or litigation to which there is no remittance of taxes, no later than the
end of the year following the year in which the audit is completed or there is a
final and nonappealable settlement or other resolution of the litigation in
accordance with Treasury Regulation Section 1.409A-3(i)(1)(v).
(c) Acceleration of Payments. To the extent that any payment or benefit required
to be made under the Plan constitutes nonqualified deferred compensation subject
to Section 409A of the Code, the time or schedule of such payment or benefit may
not be accelerated except to the extent permitted by Section 409A of the Code.
Where Section 409A of the Code permits a payment or benefit that constitutes
nonqualified deferred compensation to be accelerated but does not require the
Plan to expressly provide for such acceleration, the payment or benefit may be
accelerated in the sole discretion of the Compensation Committee.
8. No Mitigation or Offset; Enforcement of the Plan.
(a) Mitigation and Offset. The Company’s obligation to make the payments and
otherwise perform its obligations provided for in the Plan will not be affected
by any set-off, counterclaim, recoupment, defense or other claim, right or
action which the Company may have against any Participant or others. In no event
will any Participant be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Participant under any
of the provisions of the Plan and, except as otherwise expressly provided for in
the Plan, such amounts will not be reduced whether or not the Participant
obtains other employment.
(b) Expense of Enforcement. The Company will reimburse, upon the Participant’s
demand, any and all reasonable legal fees and expenses that the Participant may
incur as a result of any contest, dispute or proceeding (regardless of whether
formal legal proceedings are ever commenced and regardless of the outcome
thereof and including all stages of any contest, dispute or proceeding) by the
Company, the Participant or any other Person with respect to the validity or
enforceability of, or liability under, any provision of the Plan or any
guarantee of performance thereof (including as a result of any contest by the
Participant regarding the amount of any payment owed pursuant to the Plan), and
will indemnify and hold the Participant harmless, on an after-tax basis, for any
tax (including Excise Tax) imposed on the Participant as a result of payment by
the Company of such legal fees and expenses. Any such payment or reimbursement
will be for expenses incurred by the Participant during his lifetime, and such
payment or reimbursement will be made not later than December 31st of the year
following the year in which the Participant incurs the expense; provided, that
in no event will the amount of expenses eligible for payment or reimbursement in
one year affect the amount of expenses to be paid or reimbursed in any other
taxable year.

 

13



--------------------------------------------------------------------------------



 



9. Insurance and Indemnification. Beginning upon the Severance Protection Date
and for so long thereafter as any Participant could be subject to liability, the
Company will keep in place a directors’ and officers’ liability insurance policy
(or policies) providing comprehensive coverage to each Participant for claims
relating to the Participant’s service as an employee, officer or director of the
Company or its Subsidiaries, at a level (if any) that is no less favorable to
the Participant (e.g., with respect to scope, amounts and deductibles) than the
level (if any) provided to similarly situated active employees of the Company
and its Subsidiaries. The Company will indemnify each Participant to the fullest
extent permitted by the Company’s Certificate of Incorporation and Bylaws, any
officer indemnification agreement between the Participant and the Company and
the general laws of the State of Delaware and will provide indemnification
expenses in advance to the extent permitted thereby. The indemnification and
advance of any expenses provided by the Company pursuant to the Plan will not be
deemed exclusive of any other rights to which a Participant may be entitled
under any law (common or statutory), or any agreement, vote of shareholders or
disinterested directors or other provision that is consistent with law, both as
to action in his or her official capacity and as to action in another capacity
while holding office or while employed or acting as agent for the Company or any
Subsidiary, and such rights will continue in respect of all events occurring
while the Participant was a director of or employed by the Company or any
Subsidiary that continue after the Participant has ceased to be a director of or
employed by the Company or any Subsidiary, and will inure to the benefit of the
estate, heirs, executors and administrators of the Participant.
10. Withholding. The Company will deduct and withhold from any amounts payable
under the Plan such Federal, state, local, foreign or other taxes as are
required to be withheld pursuant to any applicable law or regulation.
11. Default in Payment. Any payment not made within ten business days after it
is due in accordance with the Plan will thereafter bear interest, compounded
annually, at the so-called composite “prime rate” as quoted from time to time
during the relevant period in The Wall Street Journal. Any change in such prime
rate will be effective on and as of the date of such change. For purposes of
this Section 11, the due date of the payments required under Section 5(b)(ii),
(iii), (iv) and (v) and under Section 5(d) is the first day of the seventh month
after the Participant’s Termination Date or date of death, as applicable, or if
such payments are measured from the date of the Change in Control pursuant to
Section 3(b), the date of the Change in Control.
12. Term. The Plan will remain in effect until the third anniversary of the
Effective Date (such period, as extended by the provisions of this Section 12,
the “Term”); provided that beginning on the second anniversary of the Effective
Date and on each anniversary thereafter (each, an “Extension Date”), the Plan
will be automatically extended for an additional one-year period, unless,
pursuant to a resolution adopted by the Board at least 60 days prior to the
Extension Date, the Company determines not to extend the Plan. Notwithstanding
the foregoing, in the event of a Change in Control during the Term, the Plan
will continue in full force and effect in accordance with its terms and will not
terminate or expire until all the Company’s obligations to all Participants have
been satisfied in full; provided, however, that, notwithstanding any extension
of the Term, the Plan will only be effective with respect to the first Change in
Control that occurs following the Effective Date, and the Participants will not
be entitled to any payments or benefits pursuant to the Plan with respect to any
subsequent Change in Control.

 

14



--------------------------------------------------------------------------------



 



13. Funding of Benefits. Promptly following the earlier of (i) the approval by
the Board of a transaction that, if consummated, would constitute a Change in
Control or (ii) the occurrence of an event that constitutes a Change in Control,
the Company will contribute to a trust an amount sufficient to provide the
payments and benefits (including any 280G Gross-Up Payment and any 409A Gross-Up
Payment) that may become payable under the Plan. The trust will be irrevocable
from and after the date on which a Change in Control occurs, and the assets of
the trust will at all times be subject to the claims of the Company’s unsecured
creditors. If a transaction approved by the Board is terminated or abandoned
before a Change in Control occurs, the Company may terminate the trust and
direct the trustee to pay to the Company the assets of the trust; provided that
the Company will remain obligated to fund payments and benefits to the extent
provided in this Section 13 upon the approval by the Board of any subsequent
transaction or upon a subsequent Change in Control.
14. Amendment or Modification. The Board may amend or modify the Plan at any
time; provided, however, that except as specifically provided in Section 7,
(i) no amendment that is adverse to the interests of a Participant will be
effective during the one-year period ending on the Severance Protection Date
without the prior written consent of such Participant and (ii) on and after the
Severance Protection Date, the Plan may not be amended at any time in a manner
that is adverse to a Participant without the prior written consent of such
Participant. The failure of a Participant to insist upon strict adherence to any
term of the Plan on any occasion will not be considered a waiver of such
Participant’s rights or deprive such Participant of the right thereafter to
insist upon strict adherence to that term or any other term of the Plan. No
failure or delay by any Participant in exercising any right or power hereunder
will operate as a waiver thereof, nor will any single or partial exercise of any
such right or power, or any abandonment of any steps to enforce such right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.
15. Successors. This Plan will bind any successor (a “Successor”) to all or
substantially all of the business or assets of the Company (whether direct or
indirect, by purchase, merger, consolidation or otherwise), in the same manner
and to the same extent that the Company would have been obligated under the Plan
if no such succession had taken place. In the case of any transaction in which a
Successor would not, pursuant to the foregoing provision or by operation of law,
be bound by the Plan, the Company will require such Successor expressly and
unconditionally to assume and agree to perform the Company’s obligations under
the Plan, in the same manner and to the same extent that the Company would have
been required to perform such obligations if no such succession had taken place.
The term “Company,” as used in the Plan, will mean the Company as hereinbefore
defined and any Successor and any assignee to such business or assets which by
reason hereof becomes bound by the Plan.

 

15



--------------------------------------------------------------------------------



 



16. Severability. If any term or provision of the Plan is invalid, illegal or
incapable of being enforced by any applicable law or public policy, all other
conditions and provisions of the Plan will nonetheless remain in full force and
effect.
17. Survival. The provisions of the Plan will survive and remain binding and
enforceable, notwithstanding the expiration or termination of the Plan, the
termination of a Participant’s employment with the Company for any reason or any
settlement of the financial rights and obligations arising from such
Participant’s participation under the Plan, to the extent necessary to preserve
the intended benefits of the Plan.
18. Notices. All notices or other communications required or permitted by the
Plan will be made in writing and all such notices or communications will be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States certified or registered mail, return receipt requested,
postage prepaid, addressed as follows:

         
 
  If to the Company:   Belo Corp.
 
      400 South Record Street
 
      Dallas, Texas 75202

         
 
  Attention:   Vice President and General Counsel
 
      Fax: (214) 977-7116
 
      and
 
      Senior Vice President/Human Resources
 
      Fax: (214) 977-2721

         
 
  If to a Participant:   to such Participant’s address as most recently
furnished to the Company and set forth in the Company’s records;

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address will be
effective only upon receipt.
19. GOVERNING LAW. THIS PLAN WILL BE DEEMED TO BE MADE IN THE STATE OF TEXAS,
AND THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS PLAN IN
ALL RESPECTS WILL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD
TO ITS PRINCIPLES OF CONFLICTS OF LAW.
20. Headings and References. The headings of the Plan are inserted for
convenience only and neither constitute a part of the Plan nor affect in any way
the meaning or interpretation of the Plan. When a reference in the Plan is made
to a Section, such reference will be to a Section of the Plan unless otherwise
indicated.
21. Interpretation. For purposes of the Plan, the words “include” and
“including,” and variations thereof, will not be deemed to be terms of
limitation but rather will be deemed to be followed by the words “without
limitation.” The term “or” is not exclusive. The word “extent” in the phrase “to
the extent” will mean the degree to which a subject or other thing extends, and
such phrase will not mean simply “if.”

 

16



--------------------------------------------------------------------------------



 



Adopted by the Board of Directors of Belo Corp.
on September 28, 2007, as amended July 24, 2008 and March 3, 2009.

 

17



--------------------------------------------------------------------------------



 



SCHEDULE A

                              SEVERANCE   POSITION   TIER     MULTIPLE  
Chief Executive Officer
  Tier I     2.0  
Members of the Company’s Management Committee (other than the Chief Executive
Officer)
  Tier II     1.5  
Executive Vice Presidents and Senior Vice Presidents (other than Management
Committee members)
  Tier III     1.5  
Vice Presidents (not described in Tier II or Tier III)
  Tier IV     1.5  

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A

SEPARATION AGREEMENT AND RELEASE

[Belo form of release to be attached].

 

 